             Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

GRECIA ESTATE HOLDINGS LLC,

       Plaintiff,                                        Civil Action No.: 6:21-cv-00660
               v.

STAPLES, INC.,
                                                          JURY TRIAL DEMANDED
       Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       1.     Grecia Estate Holdings LLC (“Grecia” or “Plaintiff”) hereby brings this action for

patent infringement against Staples, Inc. (“Staples” or “Defendant”) alleging infringement of the

following validly issued patent (the “Patent-in-Suit”): U.S. Patent No. 8,402,555, titled

“Personalized digital media access system (PDMAS)” (the ’555 Patent), attached hereto as

Exhibit A.

                                   NATURE OF THE ACTION

       2.     This is an action for patent infringement arising under the United States Patent

Act 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

                                           PARTIES

       3.     Plaintiff Grecia Estate Holdings LLC is a limited liability company with a principal

place of business in Austin, TX.

       4.     On information and belief, Staples, Inc. is a Delaware corporation, having its

principal place of business in Framingham, Massachusetts. Defendant may be served by its
              Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 2 of 8




registered agent the Corporation Service Company at 251 Little Falls Drive, Wilmington, DE

19808.

                                 JURISDICTION AND VENUE

         5.    This lawsuit is a civil action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. § 101 et seq. The Court has subject-matter jurisdiction pursuant to

28 U.S.C. §§ 1331, 1332, 1338(a), and 1367.

         6.    The Court has personal jurisdiction over Defendant for the following reasons:

(1) Defendant is present within or has minimum contacts within the State of Texas and Western

District of Texas; (2) Defendant has purposefully availed itself of the privileges of conducting

business in the State of Texas and in this district; (3) Defendant has sought protection and benefit

from the laws of the State of Texas; (4) Defendant regularly conducts business within the State of

Texas and within this district, and Plaintiff’s cause of action arises directly from Defendant’s

business contacts and other activities in the State of Texas and in this district; and (5) Defendant

has a regular and established place of business in the State of Texas and in this district.

         7.    Defendant, directly and/or through intermediaries, ships, distributes, uses, offers

for sale, sells, and/or advertises products and services in the United States, the State of Texas, and

the Western District of Texas including but not limited to the products which contain the infringing

’555 patent systems and methods as detailed below. Upon information and belief, Defendant has

committed patent infringement in the State of Texas and in this district; Defendant solicits and has

solicited customers in the State of Texas and in this district; and Defendant has paying customers

who are residents of the State of Texas and this district and who each use and have used the

Defendant’s products and services in the State of Texas and in this district.




                                                  2
              Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 3 of 8




        8.      Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §§ 1400(b).

Defendant has a regular and established place of business in this district, Defendant has transacted

business in this district, and Defendant has directly and/or indirectly committed acts of patent

infringement in this district.

                                       PATENT-IN-SUIT

        9.      On March 19, 2013, United States Patent No. 8,402,555 was duly and legally issued

by the United States Patent and Trademark Office. The ’555 Patent is titled “Personalized digital

media access system (PDMAS).”

        10.     Grecia Estate Holdings LLC is the owner of ’555 Patent and has all right, title and

interest in the ’555 patent, including all rights to enforce and prosecute actions for infringement

and to collect damages for all relevant times against infringers of the ’555 Patent. Accordingly,

Grecia possesses the exclusive right and standing to prosecute the present action for infringement

of the ’555 Patent by Defendant.

        11.     The application leading to the ’555 patent was filed on February 15, 2012.

        12.     The present invention relates to the field of digital rights management schemes used

by creators of electronic products to protect commercial intellectual property copyrights privy to

illegal copying using computerized devices. (Ex. A, at 1:19-22.) More specifically, the present

invention teaches a more personal system of digital rights management which employs electronic

ID, as part of a web service membership, to manage access rights across a plurality of devices.

(Ex. A at 1:22-26.)

        13.     At the time the ’555 patent was filed, there existed various problems in traditional

DRM systems. Existed systems and methods suffered from a few notable shortcomings. For

example, in existed systems, in some cases content can terminate access after a set amount of time,




                                                 3
                Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 4 of 8




or the process can break if the provider of the DRM server ever ceases to offer services. (Ex. A at

1:51-53.) The inventions disclosed in the ’555 patent addressed such problems and were not well-

understood, routine, or conventional.

                                     ACCUSED PRODUCTS

        14.      Defendant makes, uses, offers for sale and sells in the U.S. products, systems,

and/or services that infringe the Patent-in-Suit, including, but not limited to its Staples.com

(collectively, the “Accused Product” or “Accused Instrumentality”).

                                           COUNT I
                      (Infringement of U.S. Patent No. 8,402,555 Claim 11)

        15.      Plaintiff incorporates the above paragraphs herein by reference.

        16.      The ’555 Patent is valid, enforceable, and was duly and legally issued by the United

States Patent and Trademark Office (“USPTO”) on March 19, 2013. The ’555 Patent is presumed

valid and enforceable. See 35 U.S.C. § 282.

        17.      Plaintiff is the owner of the ’555 patent and possesses all rights of recovery under

the ’555 patent, including the exclusive right enforce the ’555 patent and pursue lawsuits against

infringers.

        18.      Without a license or permission from Plaintiff, Defendant has infringed and

continues to infringe Claim 11 of the ’555 Patent by importing, making, using, offering for sale,

or selling products and devices that embody the patented invention, in violation of 35 U.S.C. §

271.

        Direct Infringement – 35 U.S.C. § 271(a)

        19.      Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.




                                                  4
             Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 5 of 8




       20.     Without a license or permission from Plaintiff, Defendant has infringed and

continues to directly infringe Claim 11 of the ’555 Patent by importing, making, using, offering

for sale, or selling products, systems, and/or services that embody the patented invention, in

violation of 35 U.S.C. § 271.

       21.     Defendant has been and now is directly infringing by, among other things,

practicing all of the steps of Claim 11 of the ’555 Patent, for example, internal testing, quality

assurance, research and development, and troubleshooting. See Joy Techs., Inc. v. Flakt, Inc., 6

F.3d 770, 775 (Fed. Cir. 1993); see also 35 U.S.C. § 271 (2006).

       22.     By way of example, Defendant has infringed and continues to infringe Claim 11 of

the ’555 Patent. Attached hereto as Exhibit B is an exemplary claim chart detailing representative

infringement of Claim 11 of the ’555 Patent.

       23.     Claim 11 of the ’555 patent teaches “The method of claim 2, wherein the

membership verification token comprises at least one token -Selected from the group consisting

of a purchase permission, a rental permission, and a membership permission, coupled to a royalty

scheme; wherein the purchase permission, rental permission, and membership permission is

represented by one or more of a letter, number, combination of letters and numbers, phrase,

authorization, list, interface button or an instrument of trade for access rights of the encrypted

digital media. (Ex. A at 15:56-64.)

       24.     Claim 2 of the ’555 patent teaches “The method according to claim 1, wherein the

member ship verification token is one or more of a structured password, a random password, e-

mail address, payment system and one or more redeemable instruments of trade for access rights

of the encrypted digital media. (Ex. A at 14:65-15:2.)




                                                5
              Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 6 of 8




       25.     Claim 1 of the ’555 patent teaches a method for monitoring access to an encrypted

digital media, the method facilitating interoperability between a plurality of data processing

devices, the method comprising:

               receiving an encrypted digital media access branding request from at least one
               communications console of the plurality of data processing devices, the branding
               request being a read or write request of metadata of the encrypted digital media, the
               request comprising a membership verification token provided by a first user,
               corresponding to the encrypted digital media;

               authenticating the membership verification token, the authentication being
               performed in connection with a token database;

               establishing a connection with the at least one communications console wherein the
               communications console is a combination of a graphic user interface (GUI) and an
               Application Programmable Interface (API) protocol, wherein the API is related to
               a verified web service, the verified web service capable of facilitating a two way
               data exchange to complete a verification process;

               requesting at least one electronic identification reference from the at least one
               communications console wherein the electronic identification reference comprises
               a verified web service account identifier of the first user;

               receiving the at least one electronic identification reference from the at least one
               communications console; and

               branding metadata of the encrypted digital media by writing the membership
               verification token and the electronic identification reference into the metadata.

(Ex. A at 14:36-64.)

       26.     The Staples.com CPU monitor access to financial data of the EMVCo Secure

Remote Commerce (aka: “Click to Pay”) payment system (Sullivan: computer based apparatus)

by writing EMVCo membership data to associate with a Click to Pay Profile ID data (Sullivan,

metadata, data about data). See Exhibit B.

       27.     The Click to Pay purchase permission is represented by the Click to Pay interface

button. Id.




                                                 6
              Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 7 of 8




       28.     Click to Pay EMVCo membership data is a EMV card number token which is a

EMV payment system. Id.

       29.     The Staples.com CPU receives an access request for Click to Pay financial data. Id.

       30.     The request comprises a EMVCo membership verification token (e.g., EMVCo

Primary Account Number (PAN)). Id.

       31.     The Staples.com Communications Console is the EMVCo Java Script Software

(see page 3 below). Id.

       32.     The Staples.com CPU authenticate the EMVCo membership PAN with a database

of accepted “valid” EMVCo PAN types. Id.

       33.     The Staples.com CPU communications console establishes a connection to the

Click to Pay Profile (e.g., EMV Secure Remote Commerce) API verified web service. Id.

       34.     The Staples.com CPU communications console request and receive a Click to Pay

Profile web service identifier. Id.

       35.     The Staples.com CPU writes the received EMVCo membership PAN and the Click

to Pay Profile ID to metadata of the Click to Pay payment system. Id.

       36.     Writing the metadata to describe what EMVCo Membership PAN data (e.g.,

*9475) is associated with the Click to Pay Profile I. Id.

       Plaintiff Suffered Damages

       37.     Defendant’s acts of infringement of the ’555 Patent have caused damage to

Plaintiff, and Plaintiff is entitled to recover from Defendant the damages sustained as a result of

Defendant’s wrongful acts in an amount subject to proof at trial pursuant to 35 U.S.C. § 271.

Defendant’s infringement of Plaintiff’s exclusive rights under the ’555 Patent will continue to




                                                  7
              Case 6:21-cv-00660 Document 1 Filed 06/24/21 Page 8 of 8




        38.    damage Plaintiff causing it irreparable harm for which there is no adequate remedy

at law, warranting an injunction from the Court.

                                   REQUEST FOR RELIEF

        WHEREFORE, Grecia Estate Holdings LLC prays for the following relief against Staples,

Inc.:

        (a)    Judgment that Staples, Inc. has directly infringed claim 11 of the ’555 patent;

        (b)    For a reasonable royalty;

        (c)    For pre-judgment interest and post-judgment interest at the maximum rate allowed

               by law;

        (d)    For injunctive relief, including a preliminary injunction; and

        (e)    For such other and further relief as the Court may deem just and proper.

                                     Demand for Jury Trial

        Grecia Estate Holdings LLC demands a trial by jury on all matters and issues triable by

jury.

                                                   Respectfully Submitted,

Date: June 24, 2021                                /s/Artoush Ohanian_______
                                                   H. Artoush Ohanian
                                                   artoush@ohanianip.com
                                                   OhanianIP
                                                   604 West 13th Street
                                                   Austin, Texas 78701
                                                   (512) 298.2005 (telephone & facsimile)

                                                   Matthew M. Wawrzyn (pro hac vice pending)
                                                   matt@wawrzynlaw.com
                                                   WAWRZYN LLC
                                                   200 East Randolph Street, Suite 5100
                                                   Chicago, IL 60601
                                                   (312) 235-3120 (telephone)
                                                   (312) 233-0063 (facsimile)

                                                   Counsel for Grecia Estate Holdings LLC
